SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

502
CA 14-01685
PRESENT: SCUDDER, P.J., SMITH, PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


GINGER KURTZ, AS PARENT AND NATURAL GUARDIAN OF
SAMANTHA MANDARINO, AN INFANT,
PLAINTIFF-APPELLANT,

                     V                                             ORDER

JOHN J. POIRIER, DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


ROBERT E. LAHM, PLLC, SYRACUSE (JOEL FEROLETO OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

BARTH SULLIVAN BEHR, SYRACUSE (LAURENCE D. BEHR OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (James
P. Murphy, J.), entered April 10, 2014. The order denied the motion
of plaintiff to set aside a jury verdict and upheld and affirmed the
verdict of no cause of action.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens,
155 AD2d 435; see also CPLR 5501 [a] [1], [2]).




Entered:   May 8, 2015                            Frances E. Cafarell
                                                  Clerk of the Court